Case 18-33730-hdh11 Doc 222 Filed 04/17/20           Entered 04/17/20 14:52:08      Page 1 of 6



Steven T. Holmes
State Bar No. 00794918
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Phone: (214) 573-7302
Fax: (214) 573-7399
Email: sholmes@chfirm.com

Attorneys for Jeffrey H. Mims, Liquidating Trustee

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                               §
                                                     §
REVOLUTION MONITORING, LLC                           §            CASE NO. 18-33730-hdh
                                                     §
REVOLUTION MONITORING                                §            CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                      §
                                                     §
REVOLUTION NEUROMONITORING LLC                       §            CASE NO. 18-33732-hdh
                                                     §
        Debtors.                                     §            (Jointly Administered)


                 AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER
                 AND STIPULATION FOR PRODUCTION OF DOCUMENTS


        Pursuant to Federal Rule of Civil Procedure 26(c), made applicable to this proceeding by

Federal Rule of Bankruptcy Procedure 7026 and 9014, Jeffrey H. Mims, solely as the Liquidating

Trustee established pursuant to the confirmed plan of reorganization of the above-captioned

Debtors (the “Trustee”), and Humana Insurance Company and its affiliated entities (collectively,

“Humana” and, together with Trustee, the “Parties”) jointly move the Court to enter the Agreed

Protective Order attached hereto as Exhibit 1 to govern the production and dissemination of

confidential information in the above-captioned case. In support of this motion, the Parties

respectfully state as follows:
Case 18-33730-hdh11 Doc 222 Filed 04/17/20             Entered 04/17/20 14:52:08        Page 2 of 6




                                            A.
                      REQUEST FOR ENTRY OF AGREED PROTECTIVE ORDER

       1.      To fulfill the terms of the Parties’ Stipulation set forth herein, concerning Humana’s

compliance with this Court’s January 13, 2020 Order (I) Granting the Trustee’s Motion for Rule

2004 Examination and (II) Ordering Limited Production of Documents [Docket No. 201] (the

“Order”), all Parties will have to disclose and produce patient health information (“PHI”) as

defined by the Standards for Privacy of Individually Identifiable Health Information. See 45 C.F.R.

160–164. The PHI produced may include, but is not limited to, demographic information, the type

of health care services provided to an individual, information on past, present, or future payment

for the provision of health care to an individual, medical bills, claim forms, medical records and

charts, and other notes, summaries, compilations, extracts, abstracts or oral communications that

are based on or derived from PHI. Patient Identifying Information, as defined by 45 C.F.R. §

164.514(b), also may be produced.

       2.      A provider may disclose PHI after obtaining consent from the patient or providing

written notice to the patient that offers an opportunity for the patient to object to the use of PHI.

See 45 C.F.R. 164.512. Here, however, the number of individual patient claims at issue makes

obtaining satisfactory individual consent impractical and unduly burdensome. When individual

consent from or notice to each patient is not feasible, a party may disclose PHI in a judicial

proceeding if the parties “have agreed to a qualified protective order and have presented it to the

court or administrative tribunal with jurisdiction over the dispute.”1 Id. A “qualified protective

order” is one that:




AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER AND STIPULATION
FOR PRODUCTION OF DOCUMENTS                                                             PAGE 2 OF 6
Case 18-33730-hdh11 Doc 222 Filed 04/17/20             Entered 04/17/20 14:52:08        Page 3 of 6




       (A) Prohibits the parties from using or disclosing the protected health information
       for any purpose other than the litigation or proceeding for which such information
       was requested; and (B) Requires the return to the covered entity or destruction of
       the protected health information (including all copies made) at the end of the
       litigation or proceeding.

Id.; see Rodriguez v. CHRISTUS Spohn Health Sys., 2011 WL 3652189 at *5-6 (S.D. Tex. 2011)

(discussing § 164.512). The Protective Order proposed by the Parties here requires the Parties to

use the confidential information solely for the purpose of prosecuting or defending this Proceeding

and includes provisions for the return or destruction of confidential information at the conclusion

of this action. Thus, the Protective Order will allow the Trustee and Humana to produce to each

other responsive documents containing PHI that are necessary to fulfill the terms of the Stipulation

or as may otherwise be exchanged between the Parties in connection with the above-referenced

bankruptcy cases. See Rodriguez, 2011 WL 3652189 at *6 (finding that a qualified protective order

would be sufficient if PHI is at issue).

       3.      Production of documents and information in this case may also require Parties to

disclose commercially sensitive information. Likewise, because the Parties are likely to have

additional dealings during and after the pendency of this action, the Parties desire that specific

categories of certain highly sensitive competitive information be designated “Confidential -

Attorney’s Eyes Only,” so as to protect it from disclosure in ways that could unfairly impact the

Parties’ future dealings with each other. See FED. R. CIV. P. 26(c)(1)(G) (stating that the court

may require that “commercial information not be revealed or be revealed only in a specified way”);

see also Nguyen v. Excel Corp., 197 F.3d 200, 209, n. 27 (5th Cir. 1999) (recognizing that a district

court has discretion to restrict discovery); In re The City of New York, 607 F.3d 923, 949 (2d Cir.

2010) (noting that a district court can “minimize the effects of disclosure” by tailoring the

protective order to the specified circumstances with restrictions such as “making the documents

AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER AND STIPULATION
FOR PRODUCTION OF DOCUMENTS                                                             PAGE 3 OF 6
Case 18-33730-hdh11 Doc 222 Filed 04/17/20            Entered 04/17/20 14:52:08        Page 4 of 6




available only on an ‘attorneys’ eyes only’ basis”). The Parties agree that any such designated

information would be viewable by in-house counsel, in-house paralegals and outside attorneys of

record, the employees of such outside attorneys, and other persons specifically described in the

Agreed Protective Order. The Parties agree that the Attorney’s Eyes-Only designation provides

adequate protection against the possible risks of disclosure to persons involved in competitive

decision making without imposing an undue hardship on any party. See Microsoft Corp. v.

Commonwealth Scientific & Indus. Research Org., 2009 WL 440608 at *2 (E.D. Tex. 2009)

(listing factual circumstances, the risk of inadvertent disclosure, and the hardship the restriction

creates among factors courts consider when determining the scope of a protective order); see, e.g.,

Paradigm Alliance, Inc. v. Celeritas Technologies, LLC, 248 F.R.D. 598, 603-04 (D. Kan. 2008)

(approving a protective order that included a “confidential attorneys’ eyes only” designation for

commercially sensitive information that limited access only to outside counsel).

                                                B.
                        STIPULATION FOR PRODUCTION OF DOCUMENTS

       4.      For purposes of compliance with the Order, the Parties agree and stipulate that an

initial “Representative Set” of documents or information shall mean the largest (20) aggregate

Patient Claims sorted by Dollar Amount, as identified in the unredacted Patient / Claim Listings

attached to the Trustee’s subpoena, as served on Humana.

       5.      Upon the earlier of April 30, 2020 or this Court’s entry of the Parties’ Agreed

Protective Order, as requested herein, Humana will produce documents and information,

containing, with respect to each Representative Set, all information required by this Court’s Order,

including but not limited to all unique plan documents and Explanations of Benefits for such




AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER AND STIPULATION
FOR PRODUCTION OF DOCUMENTS                                                            PAGE 4 OF 6
Case 18-33730-hdh11 Doc 222 Filed 04/17/20           Entered 04/17/20 14:52:08          Page 5 of 6




Representative Set. The Trustee will provide executed Assignment of Benefits (“AOB”) for each

patient within the Representative Set as a condition for the production of documents.

       6.      Without limitation, the Trustee reserves his right to seek (a) additional documents

from Humana regarding the patients identified in the attachments to Humana’s subpoena, (b) any

other documents from Humana, and (c) documents from any Plan Sponsor or other third party.

Humana agrees to produce the information set forth herein, and subject to the conditions herein,

for each of the Representative Set of patients. If the Trustee determines, based on a review of

produced documents that he needs additional documents described under any Document Request

identified on Exhibit B to the Motion of Liquidating Trustee for 2004 Examination [Docket No.

147], Humana and the Trustee agree to meet and confer in good faith concerning the request for

production of such documents. Should the Parties fail to reach agreement on such production, the

Trustee may re-assert its Motion as to Humana.

       WHEREFORE, based upon the Stipulation set forth herein, the Parties respectfully request

the entry of the Agreed Protective Order attached hereto as Exhibit 1.

       Dated: April 17, 2020
                                             Respectfully submitted,

                                             /s/ Steven T. Holmes
                                             Steven T. Holmes
                                             State Bar No. 00794918
                                             CAVAZOS HENDRICKS POIROT, P.C.
                                             Suite 570, Founders Square
                                             900 Jackson Street
                                             Dallas, TX 75202
                                             Direct Dial: (214) 573-7305
                                             Fax: (214) 573-7399
                                             Email: sholmes@chfirm.com

                                             Attorneys for Jeffrey H. Mims, Liquidating Trustee



AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER AND STIPULATION
FOR PRODUCTION OF DOCUMENTS                                                             PAGE 5 OF 6
Case 18-33730-hdh11 Doc 222 Filed 04/17/20           Entered 04/17/20 14:52:08        Page 6 of 6




                                             -and-

                                             /s/ Ammar Dadabhoy
                                             Ammar Dadabhoy
                                             State Bar No.: 24088812
                                             WONG FLEMING
                                             77 Sugar Creek Center Blvd., Suite 401
                                             Sugar Land, TX 77478
                                             Telephone: (281) 340-2074
                                             adadabhoy@wongfleming.com
                                             Counsel to Humana Insurance Company



                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served on April 17, 2020 by electronic transmission through the Court’s automated Case
Management and Electronic Docketing System for the U. S. Bankruptcy Court for the Northern
District of Texas; on all parties-in-interest submitting to service of papers in this case by said
means.


                                             /s/ Steven T. Holmes
                                             Steven T. Holmes




AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER AND STIPULATION
FOR PRODUCTION OF DOCUMENTS                                                           PAGE 6 OF 6
